 


110 HR 2229 IH: United States-Israel Energy Cooperation Act
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2229 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2007 
Mr. Gordon of Tennessee introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To establish a joint energy cooperation program within the Department of Energy to fund eligible ventures between United States and Israeli businesses and academic persons in the national interest, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States-Israel Energy Cooperation Act. 
2.FindingsCongress finds that— 
(1)it is in the highest national security interests of the United States to develop alternative renewable energy sources; 
(2)the State of Israel is a steadfast ally of the United States; 
(3)the special relationship between the United States and Israel is manifested in a variety of cooperative scientific research and development programs, such as— 
(A)the United States-Israel Binational Science Foundation (BSF); and 
(B)the United States-Israel Binational Industrial Research and Development Foundation (BIRD); 
(4)those programs have made possible many scientific, technological, and commercial breakthroughs in the fields of life sciences, medicine, bioengineering, agriculture, biotechnology, communications, and others; 
(5)on February 1, 1996, the Secretary of Energy and the Israeli Minister of Energy and Infrastructure signed an agreement to establish a framework for collaboration between the United States and Israel in energy research and development activities; 
(6)Israeli scientists and engineers are at the forefront of research and development in the field of alternative renewable energy sources; and 
(7)enhanced cooperation between the United States and Israel for the purpose of research and development of alternative renewable energy sources would be in the national interests of both countries. 
3.DefinitionsIn this Act: 
(1)BIRDThe term BIRD means the United States-Israel Binational Industrial Research and Development Foundation. 
(2)BSFThe term BSF means the United States-Israel Binational Science Foundation. 
(3)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary for Energy Efficiency and Renewable Energy. 
4.Grant program 
(a)EstablishmentIn implementing the Agreement entitled the Agreement between the Department of Energy of the United States of America and the Ministry of Energy and Infrastructure of Israel Concerning Energy Cooperation, dated February 1, 1996, the Secretary shall establish a grant program to support research, development, and commercialization of alternative renewable energy sources. 
(b)Types of energyIn carrying out subsection (a), the Secretary may make grants to promote— 
(1)solar energy; 
(2)biomass energy; 
(3)energy efficiency; 
(4)wind energy; 
(5)fossil energy; and 
(6)other types of energy, as determined by the Secretary. 
(c)Eligible applicantsAn applicant shall be eligible to receive a grant under this section if the project of the applicant— 
(1) 
(A)addresses a requirement in the areas of alternative energy, improved energy efficiency, or renewable energy sources determined by the Secretary and applies for the grant in accordance with procedures established under this section; or 
(B)is a joint venture between— 
(i) 
(I)a for-profit business entity, academic institution, National Laboratory (as defined in section 2 of the Energy Policy Act of 2005), or nonprofit entity in the United States; and 
(II)a for-profit business entity, academic institution, or nonprofit entity in Israel; or 
(ii) 
(I)the Government of the United States; and 
(II)the Government of Israel; and 
(2)meets any other qualifications that the Secretary may require. 
(d)Applications 
(1)In generalTo be eligible to receive a grant under this section, an applicant shall submit an application for the grant to— 
(A)the Secretary, in accordance with procedures established by the Secretary; or 
(B)the BIRD or BSF, in accordance with procedures established by the respective entity. 
(2)Use of BIRD and BSF 
(A)Allocation for BIRD and BSFThe Secretary shall use not less than 50 percent of the funds that are provided to make grants under this section for a fiscal year to make grants through the BIRD and BSF. 
(B)Allocation between BIRD and BSFThe Secretary shall determine the manner in which funds made available for a fiscal year under this paragraph are allocated between the BIRD and BSF. 
(e)Advisory board 
(1)EstablishmentThe Secretary shall establish an advisory board to— 
(A)monitor how grants are awarded under this section; and 
(B)provide to the Secretary periodic performance reviews of actions taken to carry out this section. 
(2)CompositionThe advisory board shall be composed of— 
(A)a representative of the Government of the United States, appointed by the Secretary; and 
(B)a representative of the Government of Israel, appointed by the Government of Israel. 
(f)Repayment 
(1)In generalSubject to paragraph (2), the Secretary may require a recipient of a grant under this section to repay to the Secretary, the BIRD, or the BSF, as determined by the Secretary, an amount equal to— 
(A)the amount of the grant, including interest at a rate determined by the Secretary; and 
(B)such charges for the administration of the grant as the Secretary determines appropriate. 
(2)LimitationIn carrying out paragraph (1), the Secretary may not require a grant recipient to repay more than 150 percent of the amount of the grant, adjusted in accordance with the Consumer Price Index for all-urban consumers, United States city average, as published by the Bureau of Labor Statistics. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2008 through 2014. 
 
